Opinion of the Court
Darden, Judge:
This is the companion case to United States v Goins, 18 USCMA 395, 40 CMR 107. Appellant White, a coactor with Goins in the robbery and maiming of their victim, Sergeant Collier, pleaded guilty at his separate trial to both offenses, violations of Articles 122 and 124, Uniform Code of Military Justice, 10 USC §§ 922 and 924, respectively. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for fifteen years, In response to a pretrial agreement, the convening authority then reduced the confinement portion of the sentence to ten years but otherwise approved. A Navy board of review affirmed the findings and sentence.
Here, as in Goins, a decision is required on whether the offenses of robbery and maiming are multiplicious for sentencing purposes because the force and violence necessary to prove robbery are also the cause of the permanent damage constituting maiming.
*400For the reasons there given, we here find that the law officer did not err in treating these charges separate for sentencing.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.